                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 ULYSSES BLACKSHEAR, JR.,

               Plaintiff,                           CIVIL ACTION NO.: 4:18-cv-291

        v.

 JOSE MORALES; OLATUNJI AWE; and
 MR. MILLER;

               Defendants.


                                        ORDER

       The Court GRANTS Plaintiff’s motion to voluntarily dismiss his Complaint without

prejudice. (Doc. 19.) Therefore, the Court DISMISSES Plaintiff’s Complaint WITHOUT

PREJUDICE and DENIES AS MOOT all other pending motions.            The Clerk is hereby

authorized and directed to CLOSE this case.

       SO ORDERED, this 31st day of May, 2019.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA
